Citation Nr: 0400202	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-17 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
histoplasmosis, benign type. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to November 
1946. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 RO decision that denied the 
veteran's claims for higher ratings for bronchial asthma and 
histoplasmosis.  In December 2003, the Board granted the 
veteran's motion to advance his case on the Board's docket.


REMAND

During a June 2003 hearing, the veteran indicated that he 
received treatment at the VA every 30 days.  A review of the 
claims file does not reveal any related records.  As such, 
the case must be remanded.  Dunn v. West, 11 Vet. App. 462 
(1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following reasons:

All outstanding and relevant VA medical 
records should be obtained from 2001 
onward. 

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


